FILED
                             NOT FOR PUBLICATION
                                                                            SEP 08 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LIHUAN SUN, aka Song Hui Kim,                    No. 11-71710

              Petitioner,                        Agency No. A078-440-854

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 3, 2015**
                                Pasadena, California

Before: GRABER and WATFORD, Circuit Judges, and TUNHEIM,*** Chief
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John R. Tunheim, Chief District Judge for the U.S.
District Court for the District of Minnesota, sitting by designation.
                                                                          Page 2 of 2
      Lihuan Sun, a native of China who claims to be a citizen of North Korea,

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

denying her motion to reopen. See 8 U.S.C. § 1252. We review the BIA’s denial

of the motion for abuse of discretion. Martinez-Hernandez v. Holder, 778 F.3d
1086, 1088 (9th Cir. 2015) (per curiam).

      The BIA did not abuse its discretion in denying Sun’s motion to reopen.

Sun’s motion was untimely filed, see 8 U.S.C. § 1229a(c)(7)(C)(i), and Sun failed

to present sufficient evidence of changed conditions in China or North Korea to

overcome her delay, see id. § 1229a(c)(7)(C)(ii). Sun did submit evidence that

North Korean authorities had forcibly taken her family to a labor camp, which she

claimed was punishment for their efforts assisting refugees in fleeing the country,

as well as evidence that China had recently “intensified” its “crackdown” against

North Korean refugees and those aiding their escape. But none of the evidence

that she has submitted was qualitatively different from the evidence she submitted

at her initial asylum hearing. See Najmabadi v. Holder, 597 F.3d 983, 987, 989

(9th Cir. 2010). The BIA thus did not abuse its discretion in ruling that Sun failed

to produce evidence that conditions had materially changed in China or North

Korea. See Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008), as amended.

      PETITION DENIED.